Citation Nr: 1131673	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-25 428	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a right groin injury. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1976 to December 1977

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  


FINDING OF FACT

The Veteran does not have residuals of a right groin injury that were acquired in, is related to, or was aggravated by his active service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right groin injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated October 2007 and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for residuals of a right groin injury.  He has asserted that this condition is due to an injury that he experienced in service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for residuals of a right groin injury in August 2007.  In a February 2008 rating decision the RO denied entitlement to service connection for such a condition.  The Veteran submitted a Notice of Disagreement (NOD) in March 2008.  In July 2008 the RO issued a Statement of the Case (SOC) and the Veteran filed a Substantive Appeal (VA Form 9) in August 2008.  Accordingly, the Veteran's claim is now before the Board.

The evidence of record in this case consists of service treatment records, VA treatment records, a VA examination report and written statements from the Veteran.  Service treatment records reflect that the Veteran had a left inguinal hernia repair in August 1975, prior to his entry to active service.  No further complications were noted.  The Veteran's service treatment records also indicate that within the first month of service the Veteran experienced pain in the right scrotum.  He reported a history of torsion of the testicle and epididymitis was diagnosed.  The Veteran was treated with medication and scrotal support for five days.  No further mention of this condition was noted in the Veteran's service treatment records.  

Post-service treatment records begin in May 1996.  Records from November 1996 show treatment for low back pain radiating to the Veteran's upper back and thighs.  These records do not include specific reference to groin pain.  Records from August 2005 and September 2005 do show treatment for groin pain and the Veteran apparently had a right inguinal hernia operation in October 2005.  Subsequent records from October 2006 show a complaint of right groin pain, but no evidence of a hernia.  Records from November 2007 show complaints on lower back pain radiating down the right leg and records from March 2008 indicate that the Veteran complained of right groin pain radiating to his lower back.  

In January 2008 the Veteran was afforded a comprehensive VA examination in support of his claim.  In her report the examiner indicated having reviewed the Veteran's claims file.  She noted the Veteran's relevant medical history and his current complaints of sharp pain in his right groin.  The Veteran stated that the pain is not accompanied by nausea, vomiting, diarrhea or constipation.  He reported that it bothers him after he walks for a while, but that he is able to walk a full mile.  He denied any incontinence.  On physical examination the examiner noted that the Veteran had a normal gait and normal external genitalia.  She stated that the Veteran does not have a right inguinal hernia, a right femoral hernia or any inflammation or tenderness on palpation of the right groin area.  Palpation of the testicles and epididymis revealed no pathology and no tenderness, swelling or redness.  The Veteran did report having a diminished stream and that it is harder for him to start and stop his urinary stream.  No testicular atrophy was indicated.  The examiner diagnosed the Veteran with normal male genitalia, no testicular atrophy, no epididymitis and no inguinal hernia.  She stated that the Veteran's occasional groin pain is most likely muscular in nature. 

In his March 2008 Notice of Disagreement (NOD) the Veteran asserted that he injured his groin in service and that he has a current injury to his groin which is both immense and chronic.  He reported that surgery has been unsuccessful and a lifetime of treatment with medication and physical therapy is necessary.  In his August 2008 Substantive Appeal (VA Form 9) the Veteran reiterated these statements, asserting that his VA treatment records contain evidence indicating that he has permanent residuals related to a right groin injury which occurred in service.  

After a thorough review of all of the evidence of record, the Board finds that the Veteran does not have residuals of right groin injury.  In so finding, the Board places the greatest probative value on the January 2008 VA examination report, which indicates that the Veteran does not have an inguinal hernia and that the Veteran's groin pain is most likely muscular in nature.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  The January 2008 report contains a thorough review, is based on a comprehensive examination and concludes with a well-reasoned medical opinion by a physician.  

In contract, the sole evidence supporting the Veteran's assertion that he has residuals from a right groin injury consists of his own statements.  The Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the existence of a specific disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish a diagnosis of residuals of a groin injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

In conclusion, the Board finds that there is a preponderance of evidence against a finding that the Veteran actually has residuals from a right groin injury.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for residuals of a right groin injury is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


